Third District Court of Appeal
                                State of Florida

                          Opinion filed February 13, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D18-2635
                           Lower Tribunal No. 06-21M
                              ________________


                                  Eniel Planas,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Monroe County, Ruth L. Becker, Judge.

      Eniel Planas, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and SCALES and HENDON, JJ.

      PER CURIAM.
      We affirm the trial court’s order, which denied Planas’ Motion to Correct an

Unlawful Sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). The

motion, while purportedly seeking to correct an illegal sentence, was instead an

attack on both the conviction and the sentence. A motion under rule 3.800(a) is

not available where, as here, the defendant seeks to challenge the validity of the

conviction (and, by extension, the “legality” of the sentence). Lopez v. State, 2 So.

3d 1057, 1059 (Fla. 3d DCA 2009); Coughlin v. State, 932 So. 2d 1224, 1225 (Fla.

2d DCA 2006) (holding that “a traditional double jeopardy challenge attacks both

the conviction and, by default, the sentence, while rule 3.800(a) is limited to claims

that the sentence itself is illegal, without regard to the underlying conviction”).

Planas could have and should have raised the instant claim on direct appeal from

his conviction and sentence or, if appropriate, by a timely motion filed pursuant to

Florida Rule of Criminal Procedure 3.850.

      Affirmed.




                                          2